Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 4/28/2020.
2.	Claims 1-20 are pending in this application. Claims 1, 14 and 18 and independent claims. This action is made Non-Final.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dadd et al (“Dadd” US 2018/0024700).

Regarding claim 1, Dadd discloses a method comprising:
determining workload constraints for placement of information technology (IT) equipment within a data center (see paragraphs [0065]-[0073]; e.g., recommendations for placement of equipment based on “Power (e.g., kW draw, power supply count); Network (ports/ips); Physical space; Temperature considerations; Airflow direction; Historical trends (of similar equipment); Previous alarms or manual Alerts; as well as other predicted demand for similar equipment”);
determining physical constraints for placement of the IT equipment (see paragraphs [0065]-[0073]; e.g., recommendations for placement of equipment based on “Physical space”);
inferring hardware placement capabilities of IT equipment racks within the data center, wherein the inferred capabilities are based on:
(1) a union of sets of capabilities for IT equipment within a given rack (see paragraph [0076]; e.g., “The recommended location may include an optimum location, alternate locations and/or other options which may be based on various factors and considerations, such as space, cost, efficiency, proximity, etc., ”); and
(2) a union of sets of capabilities for IT equipment within neighboring racks (see paragraph [0076]; e.g., “The recommended location may include an optimum location, alternate locations and/or other options which may be based on various factors and considerations, such as space, cost, efficiency, proximity, etc., ”); and
generating a ranked list of locations for IT equipment placement within the data center based on the determined workload constraints, determined physical constraints, and inferred hardware placement capabilities (see paragraph [0076]; e.g., “The recommended location may include an optimum location, alternate locations and/or other options which may be based on various factors and considerations, such as space, cost, efficiency, proximity, etc., ”).

Regarding claim 2, Dadd discloses wherein the union of sets of capabilities for IT equipment within a rack includes the union of sets of networks that any server can be connected to when placed within the rack (see paragraph [0040]).

Regarding claim 3, Dadd discloses wherein the union of sets of capabilities for IT equipment within neighboring racks is weighted based on physical proximity of each neighboring rack relative to the given rack (see claim 1 above).

Regarding claim 4, Dadd discloses wherein the physical proximity of each neighboring rack relative to the given rack is based on location services data that indicates a floor plan for the data center (see paragraphs [0016] and [0033]-[0039]).

Regarding claim 5, Dadd discloses wherein the physical proximity of each neighboring rack relative to the given rack is determined based on a breadth first search (BFS) analysis between source and destination racks (see paragraph [0036]).

Regarding claim 6, Dadd discloses wherein the workload constraints include compute constraints for a given workload (see paragraph [0075]; e.g., power).

Regarding claim 7, Dadd discloses wherein the workload constraints include memory constraints for a given workload (see paragraph [0049]; e.g., memory).

Regarding claim 8, Dadd discloses wherein the workload constraints include storage constraints for a given workload (see paragraph [0044]; e.g., storage compute).

Regarding claim 9, Dadd discloses wherein the workload constraints include security policy constraints for a given workload (see paragraph [0075]; e.g., security).

Regarding claim 10, Dadd discloses wherein the workload constraints include data privacy constraints for a given workload (see paragraph [0075]; e.g., security).

Regarding claim 11, Dadd discloses wherein the physical constraints include network constraints for a given rack (see claim 1 above).

Regarding claim 12, Dadd discloses wherein the physical constraints include power constraints for a given rack (see claim 1 above).

Regarding claim 13, Dadd discloses wherein the physical constraints include thermal constraints for a given rack (see claim 1 above).

Regarding claim 14, Dadd discloses a non-transitory machine readable storage medium having stored thereon machine readable instructions to cause a computer processor to: 
identify a specific rack within the data center having an empty hardware slot (see paragraph [0031]; e.g., a live monitoring system that provides insights as to a current state of a particular device, rack, row or other group of devices at any point in time); 
determine whether the specific rack satisfies constraints of physical size, cooling, and power requirements for a given workload (see paragraph [0034] and [0040]-[0045]; e.g.,  floorplan may include a plurality of IT rooms and rows of devices, represented by R01, R02, . . . R16. The monitored points may include any sensor data from an area or location, such as a building. Monitored data may include real-time power measured in kW, power recorded over an arbitrary period of time (e.g., kWh), electrical phase balance, power trending, local temperature/pressure/airflow readings); and
infer whether the specific rack is communicatively coupled to predetermined data connectivity networks and storage networks for a given workload, wherein the inferring is based on a received set of capabilities for the specific rack and neighboring racks (see paragraphs [0048]-[0055], [0057] and [0062]; e.g., provide insight as to new install planning…); and
determine a recommendation score for placement of the workload in the empty hardware slot of the specific rack (see paragraphs [0066]-[0076]; e.g., “The recommended location may include an optimum location, alternate locations and/or other options which may be based on various factors and considerations, such as space, cost, efficiency, proximity, etc., ”).

Regarding claim 14, Dadd discloses wherein the inferring is weighted based on proximity between the specific rack and neighboring racks (see claim 14 above).

Regarding claim 15, Dadd discloses wherein the proximity is determined based on a data center floorplan that includes the specific rack and the neighboring racks (see claim 14 above; e.g., the interactive data center floorplan comprises detailed data for a particular rack in the specific data center).

Regarding claim 16, Dadd discloses wherein the proximity is determined based on a number of hops between the specific rack and the neighboring racks (see paragraphs [0034]).

Claim 18 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Regarding claim 19, Dadd discloses wherein the neighboring racks include racks within a close physical proximity to the given rack (see paragraphs [0039] and [0040]).

Regrading claim 20, Dadd discloses wherein generating a hardware placement recommendation is based on whether inferred hardware placement capabilities for a given hardware placement satisfies the determined workload constraints, and determined physical constraints (see paragraph [0076]; e.g., “The recommended location may include an optimum location, alternate locations and/or other options which may be based on various factors and considerations, such as space, cost, efficiency, proximity, etc., ”).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Faulkner et al (US 2022/0240408).
Dasgupta et al (US 2011/0238340).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174